Title: To Thomas Jefferson from Richard Henry Lee, 10 August 1778
From: Lee, Richard Henry
To: Jefferson, Thomas



Dear Sir
Philadelphia 10th Augt. 1778

I agree entirely with you concerning the importance of the confederation, and have never failed to press it. Ten States have ratified—Jersey, Delaware, and Maryland have not, and one of them, Maryland, has adjourned until November, so that the new Congress under the Confederation cannot meet this year at the time proposed by the Confederacy. The inclosed paper contains all the


news we have, except that it is well reported that Lord Howe being reenforced by 4 Ships of the Line sailed from N. York on thursday last with his whole force to Attack the french Squadron now at Rhode Island. Howe has a greater n[umber] of Ships, but Count D’Esteing has heavier Metal. The attack by Sea and Land was to be made this day on the enemy at R. Island, where they have 5500 men strongly posted and 3 or 4 frigates. Our force will be about 14000 men besides the Squadron. Success seems certain if Ld. Howe does not get up in time to prevent it. The Count D’Esteing is an Officer of approved merit, and his Ships very strong in every respect, so that I think he will check the British insolence on the Sea as we have already done on the land. No war in Europe on the 10th of June, nor do I believe G. Britain means to resent the proceedings of France. It seems to be a contest between the two Nations which shall be last in declaring War. Some advantages to accrue from Treaties is the cau[se] of this. To us it matters little, since we so pow[er]fully experience the aid of France. For it is certain this Squadron is to Act with and for us so long as the enemy by continuing here renders it necessary. There is great probability that the Emperor of Germany and the King of Prussia will fall out about the Bavarian dominions. Theirs will be a battle of Giants, each party having 300,000 men, the best disciplined Troops in the world. France, I fancy, has taken measures to avoid engaging in this quarrel, that her whole force may be employed against England.
The design against Detroit is abandoned for the present, and a force will be sent into the Indian Country to chastise their late insolences. I heartily wish that the wisdom of our Country may be early next Session employed to regulate our finance, restore public credit, determine about our back lands, and if possible get rid of our public Commerce. If it succeeds with us, I believe it will be the first instance that has ever happened of the kind. But many there are of injury derived from such Trade. Whilst necessity impelled, it was unavoidable, but now that private Commerce will furnish abundan[ce] of all things, I incline to think our interest will consist in withdrawing from governmental Trade. Remember me to Mr. Mazzie. I am yours dear Sir very sincerely,

Richard Henry Lee

